Citation Nr: 0803610	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  03-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for tinea 
versicolor, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to August 
1981 and from April 1985 to December 2002.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that in a June 2007 rating decision, the RO 
granted the veteran service connection for diabetes mellitus.  
Accordingly, this issue is no longer on appeal before the 
Board at this time.  In the same rating decision, the RO 
granted the veteran an increased rating for her service-
connected tinea versicolor.  An evaluation of 10 percent was 
assigned, effective January 1, 2003.  This has not satisfied 
the veteran's appeal.


FINDING OF FACT

The veteran's tinea versicolor is manifested by a rash of the 
face, chin and chest, with hypo and hyperpigmented areas, 
some slightly raised, affecting greater than 5 percent, but 
less than 20 percent of her exposed areas and less than 5 
percent of her total body area, and did not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of at 
least six weeks during the past year.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7813, 7806 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Dermatophytosis or tinea is rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801-7805), or dermatitis (Diagnostic Code 7806), 
depending on the predominant disability. 

Under Diagnostic Code 7806, a noncompensable evaluation is 
for application when the area affected by the disability is 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected and no more than topical 
therapy has been required during the past twelve-month 
period.  A 10 percent evaluation is warranted where the skin 
disability affects at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent of the 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past twelve-month period.  A 30 percent evaluation 
requires that the skin disability affect 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past twelve-month period.  A 60 percent rating requires more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy during the past twelve-month period.  

On VA skin examination in September 2002, the veteran was 
shown to have depigmented, small macular areas without any 
papular changes or scarring on her torso, suggestive of some 
tinea versicolor, which affected less than 5 percent of her 
body surface.  Based on the results from the examination, the 
veteran was granted service connection in a January 2003 RO 
rating decision.  A noncompensable evaluation was assigned 
effective January 1, 2003.

In her July 2003 VA Form 9, the veteran claimed that her 
tinea versicolor affected her torso and her face and that it 
warranted a higher disability rating because she was given 
prescriptions for hydrocortisone, atarax, lotrimin and 
eucerin skin cream.  

In a June 2007 rating decision, the RO granted the veteran an 
increased rating for her service-connected tinea versicolor.  
An evaluation of 10 percent was assigned, effective January 
1, 2003.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected tinea versicolor.

The veteran was afforded another VA examination in September 
2005.  On physical examination, there were hyperpigmented 
macules scattered across the inferior chin, comprised of less 
than 1 percent of her total body surface area and 
approximately 1 percent of the exposed skin.  There were no 
intact papules at that time.  There was also some mild 
hypertrichosis present on the under surface of the chin.  
Examination of the bilateral axilla revealed hyperpigmented, 
velvety macules symmetrically.

A June 2005 treatment report from M.D. Sullivan, MD indicates 
that at that time, the veteran was shown to have extensive 
dermatosis papulosis nigra of the bilateral cheeks which was 
not in the area of her skin irritation.  It also notes that 
the veteran was prescribed Drysol for her complaints of 
hyperhidrosis and clindamycin lotion for mild folliculitis of 
the chin.  The veteran also gave reports of symptoms 
consistent with eczematous dermatitis and was prescribed 
DesOwen for that.

During her most recent VA examination in April 2007, the 
veteran's symptoms consisted of itching, burning and redness 
on both cheeks of face, chin and left chest.  The examiner 
noted that greater than 5 percent, but less than 20 percent 
of the veteran's exposed areas were affected and less than 5 
percent of her total body area was affected.  The veteran 
reported that she was using retin-A, desowen cream, 
clindamycin solution and drysol to treat her condition.  The 
examiner also noted that the veteran's rash included hypo and 
hyperpigmented areas, most flat, but 2-3 areas slightly 
raised.  There was no redness and no drainage.  The veteran 
was diagnosed with tinea versicolor (dermatophytosis) 
involving greater than 5 percent but less than 20 percent of 
the face, and hyperpigmented areas.

There is no medical evidence of record showing that 20 to 40 
percent of the veteran's entire body or 20 to 40 percent of 
her exposed areas are affected by her skin condition, or that 
she has been treated with systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 
12-month period.  Accordingly, a rating higher than 10 
percent is not warranted under Diagnostic Code 7806.  
Furthermore, because there is no medical evidence of record 
showing that the veteran has more than one characteristic of 
disfigurement due to her skin condition, a rating higher than 
10 percent is also not warranted under Diagnostic Code 7800.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  The Board has also 
considered whether the case should be referred for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for her tinea versicolor and that 
the manifestations of the disability is not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in March 2004 and April 2005, the 
veteran was provided with the notice required by section 
5103(a), to include notice that she submit any pertinent 
evidence in her possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was given the specific notice 
required by Dingess v. Nicholson in December 2006.  

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with her claim, and neither the 
veteran nor her representative has identified any additional 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.




ORDER

A rating in excess of 10 percent for tinea versicolor is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


